[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant's Motion to Strike is granted. The paragraphs of the plaintiff's complaint and prayer for relief which allege violations of Connecticut Statutes are legally insufficient as the statutes are inapplicable to the present case.
This case involves a New York motor vehicle accident. The plaintiff claims that double or treble damages should be CT Page 2013 awarded under Connecticut General Statute 14-295 on the theory the defendant John F. Hurley operated a car under the influence of liquor in violation of Connecticut General Statute 14-227a.
I note that is is unusual to determine a conflict of law issue on a Motion to Strike. The plaintiff has pled the statute in her complaint. Both parties have addressed the issue in their briefs. Hence, I will decide the issue
The plaintiff relies on the case of O'Connor v. O'Connor, 201 Conn. 632 (1986), wherein the Connecticut , Supreme Court refused to apply the lex loci rule. The Supreme Court did not, however, discard the rule. It refused to apply lex loci because the result would otherwise have been arbitrary and irrational. There is no need to apply the O'Connor analysis to the present case. Application of New York law will not produce an arbitrary or irrational result. Both New York and Connecticut permit the plaintiff to bring a common law tort action to redress her injury. The O'Connor case is distinguishable and its conflict of law analysis is inapplicable to this case.
The Motion to Strike is granted.
GEORGE N. THIM, Judge